Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 6/9/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for transmission scheme management for common channels in new radio (NR).
Each independent claim identifies the uniquely distinct features, particularly:
	receiving an indication from a base station (BS) of a beam repetition mode used by the BS for one or more reference signals, 
	wherein the beam repetition mode indicates whether the BS is switching to a different beam or repeating a beam used for a previous transmission for at least a current transmission or one or more subsequent transmissions; and 
	processing the one or more reference signals from the BS in accordance with the 

The closest prior art:
 Tsai (US 20170332359 A1) discloses a system for communicating new radio allocation information (Fig 1-29).
Li (US 20130286960 A1) discloses a method of channel beam control management in a wireless system Fig 1-33).
Kim (US 20170359791 A1) discloses methods and apparatuses for measurement reference signals and synchronization signals.
All the prior art disclose conventional method for transmission scheme management for common channels in new radio (NR), either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473